       Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 STEPHEN ROBBINS,

                Plaintiff,

         v.
                                                     Case No. 2:18-cv-02400
 EXPERIAN INFORMATION SOLUTIONS,
 INC.,

                Defendant.



  EXPERIAN INFORMATION SOLUTIONS, INC.’S ANSWER AND AFFIRMATIVE
       DEFENSES TO PLAINTIFF’S COMPLAINT AND JURY DEMAND

       NOW COMES Defendant Experian Information Solutions, Inc. (“Experian”), by its

undersigned counsel, and in answer to the Complaint filed by Stephen Robbins (“Plaintiff”). As

an initial matter, Experian reserves the right to supplement or amend its answer based on future

investigation or discovery. Experian states as follows:

                                PRELIMINARY STATEMENT

       1.      Paragraph 1 states a legal conclusion to which no response is required. To the extent

a response is required, Experian admits that the Complaint purports to state claims under the Fair

Credit Reporting Act (“FCRA”). Experian denies that it has violated the FCRA and denies that it

is liable to Plaintiffs for any alleged damages.

                                 JURISDICTION AND VENUE

       2.      Paragraph 2 states a legal conclusion to which no response is required.

       3.      Paragraph 3 states a legal conclusion to which no response is required.
       Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 2 of 10




                                             PARTIES

       4.      In response to Paragraph 4, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       5.      In response to Paragraph 5, Experian admits that it is a corporation that conducts

business in Kansas. Experian further admits that it is a “consumer reporting agency” as defined by

15 U.S.C. § 1681a(f), which engages in whole or in part in the practice of assembling or evaluating

consumer credit information or other information on consumers for the purpose of furnishing

consumer reports as defined by 15 U.S.C. § 1681a(d). Experian denies any remaining allegations

of Paragraph 5.

                       ALLEGATIONS COMMON TO ALL CLAIMS

       6.      In response to Paragraph 6, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       7.      In response to Paragraph 7, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       8.      In response to Paragraph 8, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       9.      In response to Paragraph 9, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.




                                                  2
       Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 3 of 10




       10.     In response to Paragraph 10, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       11.     In response to Paragraph 11, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       12.     In response to Paragraph 12, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       13.     In response to Paragraph 13, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       14.     In response to Paragraph 14, Experian states this Paragraph is a legal conclusion

not subject to admission or denial. Responding further, Experian states that 26 U.S.C. §61(a)(12)

speaks for itself and on that basis denies any allegation of Paragraph 14 inconsistent therewith.

       15.     In response to Paragraph 15, Experian states this Paragraph is a legal conclusion

not subject to admission or denial. Responding further, Experian states that the case law cited

speaks for itself and on that basis denies any allegation of Paragraph 15 inconsistent therewith.

       16.     In response to Paragraph 16, Experian states this Paragraph is a legal conclusion

not subject to admission or denial. Responding further, Experian states that the case law cited

speaks for itself and on that basis denies any allegation of Paragraph 16 inconsistent therewith.




                                                  3
       Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 4 of 10




       17.     In response to Paragraph 17, Experian states this Paragraph is a legal conclusion

not subject to admission or denial. Responding further, Experian states that the case law cited

speaks for itself and on that basis denies any allegation of Paragraph 17 inconsistent therewith.

       18.     Paragraph 18 contains legal conclusions to which no response is required. To the

extent a response is required, Experian is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained therein, and therefore denies the same.

       19.     In response to Paragraph 19, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       20.     In response to Paragraph 20, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       21.     Paragraph 21 contains legal conclusions to which no response is required. To the

extent a response is required, Experian is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained therein, and therefore denies the same.

       22.     In response to Paragraph 22, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       23.     In response to Paragraph 23, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.




                                                  4
       Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 5 of 10




       24.     In response to Paragraph 24, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       25.     In response to Paragraph 25, Experian denies, generally and specifically, each and

every allegation contained therein.

       26.     In response to Paragraph 26, Experian denies, generally and specifically, each and

every allegation contained therein.

       27.     In response to Paragraph 27, Experian denies, generally and specifically, each and

every allegation contained therein.

       28.     In response to Paragraph 28, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

                                 CLAIM FOR RELIEF
                      LIABILITY UNDER 15 U.S.C. §§ 1681n and 1681o

       29.     In response to Paragraph 29 of the Complaint, Experian fully restates its answers

to Paragraphs 1 through 28 as though fully stated herein.

       30.     In response to Paragraph 30 of the Complaint, Experian states this Paragraph is a

legal conclusion not subject to admission or denial. Responding further, Experian states that the

FCRA speaks for itself and on that basis denies any allegation of Paragraph 30 inconsistent

therewith.

       31.     In response to Paragraph 31 of the Complaint, Experian states this Paragraph is a

legal conclusion not subject to admission or denial. Responding further, Experian states that the

FCRA speaks for itself and on that basis denies any allegation of Paragraph 31 inconsistent

therewith.




                                                  5
       Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 6 of 10




       32.     Paragraph 32 contains legal conclusions to which no response is required. To the

extent a response is required, Experian is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained therein, and therefore denies the same.

       33.     Paragraph 33 contains legal conclusions to which no response is required. To the

extent a response is required, Experian is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained therein, and therefore denies the same.

       34.     In response to Paragraph 34, Experian is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained therein, and therefore denies

the same.

       35.     In response to Paragraph 35, Experian denies, generally and specifically, each and

every allegation contained therein.

       36.     In response to Paragraph 36, Experian denies, generally and specifically, each and

every allegation contained therein.

       37.     In response to Paragraph 37, Experian denies, generally and specifically, each and

every allegation contained therein.

       38.     In response to Paragraph 38, Experian denies, generally and specifically, each and

every allegation contained therein.

       39.     In response to Paragraph 39, Experian denies, generally and specifically, each and

every allegation contained therein.

       40.     In response to Paragraph 40, Experian denies, generally and specifically, each and

every allegation contained therein.

WHEREFORE, Plaintiff prays this Court enter judgment in his favor and against Experian for:
    (a) Actual damages sustained;
    (b) Statutory damages of not less than $100 and not more than $1000 on each
    willful violation of the FCRA;




                                                  6
       Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 7 of 10




       (c) Punitive damages in an amount to be determined by the jury;
       (d) Reasonable attorney's fees and costs; and
       (e) Any further relief as deemed appropriate and just by this Honorable Court.

       In response to this unnumbered Paragraph, Experian admits that Plaintiff has so demanded.

Experian denies that Plaintiff is entitled to judgment or any relief against Experian or that Experian

is liable to Plaintiff in any manner whatsoever.

                                          JURY DEMAND

       Experian admits that Plaintiff had demanded a jury trial on all issues so triable.

                                      *       *        *      *

                          EXPERIAN’S AFFIRMATIVE DEFENSES

       By asserting the defenses set forth below, Experian does not allege or admit that it has the

burden of proof and/or the burden of persuasion with respect to any of these defenses. Nor does

Experian admit that Plaintiff is relieved of his burden to prove each and every element of their

claims and the damages, if any, to which they are entitled. As for its affirmative defenses, Experian

reasserts and reincorporates as if fully set forth herein its responses above to Paragraphs 1 through

40 of the Complaint, and to the unnumbered Paragraphs and footnotes contained therein. Experian

reserves the right to assert additional affirmative defenses at such time and to such extent as

warranted by discovery and the factual development of this case.

                               FIRST AFFIRMATIVE DEFENSE
                               (FAILURE TO STATE A CLAIM)

       The Complaint herein, and each cause of action thereof, fails to set forth facts sufficient to

state a claim upon which relief may be granted against Experian and further fails to state facts

sufficient to entitle Plaintiff to the relief sought, or to any other relief whatsoever from Experian.




                                                   7
       Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 8 of 10




                           SECOND AFFIRMATIVE DEFENSE
                        (TRUTH/ACCURACY OF INFORMATION)

       All claims against Experian are barred because all of the information Experian

communicated to any third person regarding Plaintiff was true.

                             THIRD AFFIRMATIVE DEFENSE
                                 (INDEMNIFICATION)

       Any purported damages allegedly suffered by Plaintiff are the results of acts or omissions

of third persons over whom Experian had neither control nor responsibility.

                           FOURTH AFFIRMATIVE DEFENSE
                          (FAILURE TO MITIGATE DAMAGES)

       Plaintiff has failed to mitigate his damages.

                             FIFTH AFFIRMATIVE DEFENSE
                                      (LACHES)

       The Complaint, and each claim for relief therein, is barred by laches.

                           SIXTH AFFIRMATIVE DEFENSE
                       (CONTRIBUTORY/COMPARATIVE FAULT)

       Any alleged damages sustained by Plaintiff were, at least in part, caused by the action of

Plaintiff himself and resulted from Plaintiff’s own negligence which equaled or exceeded any

alleged negligence or wrongdoing by Experian.

                           SEVENTH AFFIRMATIVE DEFENSE
                                    (ESTOPPEL)

       Any damages which Plaintiff may have suffered, which Experian continues to deny, were

the direct and proximate result of the conduct of Plaintiff. Therefore, Plaintiff is estopped and

barred from recovery of any damages.




                                                 8
       Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 9 of 10




                             EIGHTH AFFIRMATIVE DEFENSE
                               (STATUTE OF LIMITATIONS)

       All claims for relief in the Complaint herein are barred by the applicable statutes of

limitation, including but not limited to 15 U.S.C. § 1681p.

                              NINTH AFFIRMATIVE DEFENSE
                               (REASONABLE PROCEDURES)

       At all times relevant to the Complaint, Experian followed reasonable procedures to assure

the maximum possible accuracy of Plaintiffs’ credit reports.

                                      TENTH DEFENSE
                                  (INTERVENING CAUSES)

       Plaintiff’s alleged injuries were not caused by Experian, but by independent intervening

causes which had no relation in fact to any conduct of Experian.

                           ELEVENTH AFFIRMATIVE DEFENSE
                                    (IMMUNITY)

       All claims against Experian are barred by the qualified immunity of 15 U.S.C. § 1681h(e).

                         TWELFTH AFFIRMATIVE DEFENSE
                     (RIGHT TO ASSERT ADDITIONAL DEFENSES)

       Experian reserves the right to assert additional, different, or modified affirmative defenses

at such time and to such extent as warranted by discovery and the factual development of this case.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendant Experian Information Solutions, Inc. prays as follows:

       (1)     That Plaintiff takes nothing by virtue of the Complaint herein and that this action

               be dismissed in its entirety;

       (2)     For costs of suit and fees herein incurred; and

       (3)     For such other and further relief as the Court may deem just and proper.




                                                 9
     Case 2:18-cv-02400-CM-KGG Document 4 Filed 10/03/18 Page 10 of 10




 Dated: October 3, 2018                         Respectfully submitted,

                                                HORN AYLWARD & BANDY, LLC



                                                /s/ Danne W. Webb
                                                Danne W. Webb KS #22312
                                                Andrea S. McMurtry        KS #24746
                                                2600 Grand Blvd., Suite 1100
                                                Kansas City, MO 64108
                                                Telephone: 816-421-0700
                                                Facsimile: 816-421-0899
                                                dwebb@hab-law.com
                                                amcmurtry@hab-law.com

                                                Attorney for Defendant Experian Information
                                                Solutions, Inc.




                              CERTIFICATE OF SERVICE

      I hereby certify that on October 3, 2018, the foregoing was served by operation of the

Court’s CM/ECF system upon counsel of record.


                                           /s/ Danne W. Webb
                                           Attorney for Defendant
                                           Experian Information Solutions, Inc




                                              10
